—In an action for divorce and ancillary relief, the estate of Eugene J. Schmidt, Sr., appeals from so much of a judgment of the Supreme Court, Nassau County (McCabe, J.), entered August 27, 1993, as, after a hearing, ordered Eugene J. Schmidt, Sr., to pay to the defendant specified amounts from his share of the net proceeds of the sale of the marital residence and, pursuant to a qualified domestic relations order entered August 27, 1993, named the defendant the joint and survivor annuitant of the pension plan of Eugene J. Schmidt, Sr.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
A review of the record discloses that, contrary to the appel*483lant’s contention, the trial court gave Eugene J. Schmidt, Sr. (hereinafter Schmidt) a full and fair opportunity to be heard, and it rendered its judgment after giving due consideration to the credible testimony of the parties and to the admissible evidence.
Contrary to the appellant’s contention, the provisions of the parties’ stipulation of settlement and the qualified domestic relations order entered August 27, 1993, concerning the defendant’s interest in Schmidt’s pension benefits are consistent with each other. Balletta, J. P., O’Brien, Thompson and Ritter, JJ., concur.